Exhibit 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES 2 NORWICH, NY (April 22, 2013) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today core net income for the three months ended March 31, 2013 was $14.3 million, up 8.5% from $13.2 million for the same period in 2012.Core diluted earnings per share for the three months ended March 31, 2013 was $0.39, equivalent to the same period last year.Core annualized return on average assets and return on average equity were 0.90% and 9.01%, respectively, for the three months ended March 31, 2013, compared with 0.94% and 9.76%, respectively, for the three months ended March 31, 2012. Reported results from the first quarter of 2013 include the impact of the acquisition of Alliance Financial Corporation (“Alliance”) since March 8, 2013, including approximately $10.7 million in merger related expenses.Reported net income for the three months ended March 31, 2013 was $7.6 million, down from $13.7 million for the same period in 2012.Reported earnings per diluted share for the three months ended March 31, 2013 was $0.21 for the three months ended March 31, 2013 as compared to $0.41 for the three months ended March 31, 2012.Annualized return on average assets and return on average equity were 0.48% and 4.83%, respectively, for the three months ended March 31, 2013, as compared to 0.97% and 10.12%, respectively, for the three months ended March 31, 2012. Selected highlights for the first quarter of 2013 include: o Completed the previously announced acquisition of Alliance on March 8, 2013, a $1.4 billion financial holding company headquartered in Syracuse, N.Y. o Net interest income was up 5.6% as compared to the first quarter of 2012: § Despite the 22 basis point decline in net interest margin for the first quarter of 2013 from the first quarter of 2012, margin compression was offset primarily by strong loan growth in 2012. o Noninterest income was up 9.4% as compared to the first quarter of 2012: § Insurance and financial services revenue was up 12.0% over last year. § Trust revenue was up 36.8% over last year. “Our successful merger and simultaneous systems conversion with Alliance were the result of a great collaborative effort by employees of both banks,” said NBT President and CEO Martin Dietrich. “Team members came together and leveraged their collective expertise to plot a smooth transition for our customers. We’re pleased to have the opportunity to deliver on Alliance’s commitment to community banking in central New York through the addition of our new Alliance team members and branches in the same way that we deliver on this commitment across our five-state footprint. We’re also proud to have completed another solid quarter with strong growth in noninterest income. Our commitment to customer service and banking fundamentals are the keys to our ongoing success in our efforts to continue to build long-term value for our shareholders.” Page 2 of 11 Loan Quality and Provision for Loan Losses The Company recorded a provision for loan losses of $5.7 million for the three months ended March 31, 2013, compared with $4.5 million for the three months ended March 31, 2012.Net charge-offs were $6.3 million for the three months ended March 31, 2013, up from $4.5 million for the same period in 2012, due primarily to the charge-off of one large commercial loan that was previously reserved for.Net charge-offs to average loans for the three months ended March 31, 2013 was 0.56%, compared to 0.47% for the three months ended March 31, 2012. Nonperforming loans to total loans improved to 0.83% at March 31, 2013 as compared with 0.98% at December 31, 2012.Past due loans as a percentage of total loans was 0.81% at March 31, 2013, up from 0.71% at December 31, 2012. The allowance for loan losses totaled $68.7 million at March 31, 2013, compared to $69.3 million at December 31, 2012.The allowance for loan losses as a percentage of loans was 1.32% (1.69% excluding acquired loans with no related allowance recorded) at March 31, 2013, compared to 1.62% (1.72% excluding acquired loans with no related allowance recorded) at December 31, 2012. Net Interest Income Net interest income was $52.1 million for the three months ended March 31, 2013, compared with $49.4 million for the three months ended March 31, 2012.The Company’s FTE net interest margin was 3.68% for the three months ended March 31, 2013, down from 3.90% for the three months ended March 31, 2012.Average earning assets for the three months ended March 31, 2013 totaled $5.8 billion, up $648.8 million or 12.5%, from $5.2 billion for the three months ended March 31, 2012.This growth in earning assets was due to strong organic loan growth in 2012 as well as the acquisition of Alliance in March 2013.The increase in average earning assets for the three months ended March 31, 2013 as compared to the same period of 2012 offset the decline in rates, resulting in the increase in net interest income over the same period last year. While the rate paid on interest bearing liabilities decreased 17 basis points, the yield on interest earning assets declined 36 basis points, resulting in margin compression for the three months ended March 31, 2013, compared to the same period for 2012.The yield on securities available for sale was 2.09% for the three months ended March 31, 2013, as compared with 2.61% for the three months ended March 31, 2012. This decrease was due primarily to the reinvestment of cash flows from maturing securities into lower yielding securities in the current rate environment. The average balance of securities available for sale for the three months ended March 31, 2013 was $1.2 billion, down slightly from the three months ended March 31, 2012.The yield on loans was 4.87% for the three months ended March 31, 2013, compared with 5.33% for the three months ended March 31, 2012. The average balance of loans for the three months ended March 31, 2013 was $4.5 billion, up approximately $682.6 million, or 17.9%, from the three months ended March 31, 2012.This increase was due primarily to the aforementioned organic loan growth in 2012, as well as the acquisition of Alliance in March 2013.The reduction in yields on earning assets was partially offset by a reduction in rates paid on interest bearing liabilities.The rate on time deposits was 1.26% for the three months ended March 31, 2013, compared with 1.63% for the three months ended March 31, 2012.The rate on money market deposit accounts was 0.14% for the three months ended March 31, 2013, compared with 0.23% for the three months ended March 31, 2012. Page3 of 11 Noninterest Income Noninterest income for the three months ended March 31, 2013 was $25.2 million, up 9.4% or $2.1 million, compared with $23.1 million for the same period in 2012.Insurance and other financial services revenue increased approximately $0.7 million for the three months ended March 31, 2013, compared to the three months ended March 31, 2012, due primarily to an increase in insurance contingent revenue in 2013.Trust revenue increased approximately $0.8 million for the first quarter of 2013 as compared to the same period in 2012.This increase was due primarily to trust business obtained from the Alliance acquisition.Securities gains totaled approximately $1.1 million for the three months ended March 31, 2013 as compared to $0.5 million for the same period in 2012.Retirement plan administration fees increased approximately $0.3 million for the three months ended March 31, 2013, compared to the three months ended March 31, 2012, due primarily to the addition of two large clients during the third quarter of 2012. Noninterest Expense and Income Tax Expense Noninterest expense for the three months ended March 31, 2013 was $60.7 million, up $12.2 million or 25.2%, for the same period in 2012.Excluding merger expenses totaling $10.7 million during the first quarter of 2013 and $0.5 million during the first quarter of 2012, noninterest expense was up $2.1 million, or 4.3%, for the first quarter of 2013 as compared to the first quarter of 2012.Occupancy expenses for the three months ended March 31, 2013 increased $0.5 million, or 10.8%, over the same period in 2012 primarily due to 2012 acquisitions.In addition, other operating expenses increased $0.5 million for the three months ended March 31, 2013 as compared to the same period in 2012.Income tax expense for the three month period ended March 31, 2013 was $3.4 million, down from $5.9 million for the same period in 2012.The effective tax rate was 30.5% for the three months ended March 31, 2013, compared to 30.0% for the same period in 2012. Balance Sheet Total assets were $7.6 billion at March 31, 2013, up $1.6 billion (approximately $1.4 billion from Alliance acquisition) or 26.0% from December 31, 2012.Loans were $5.2 billion at March 31, 2013, up $917.4 million from December 31, 2012, with the growth almost exclusively from the Alliance acquisition.Total deposits were $6.0 billion at March 31, 2013, up $1.2 billion from December 31, 2012 of which approximately $1.1 billion was due to the Alliance acquisition.Stockholders’ equity was $803.3 million, representing a total equity-to-total assets ratio of 10.55% at March 31, 2013, compared with $582.3 million or a total equity-to-total assets ratio of 9.64% at December 31, 2012. Stock Repurchase Program The Company did not purchase any shares of its common stock during the three months ended March 31, 2013.As of March 31, 2013, there were 748,013 shares available for repurchase under a previously disclosed repurchase plan, which expires on December 31, 2013. Dividend The Company anticipates that the NBT Board of Directors will declare a regular 2013 second-quarter cash dividend at their next scheduled meeting, which will be held on May 7, 2013. Page4 of 11 Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, N.Y., with total assets of $7.6 billion at March 31, 2013. The company primarily operates through NBT Bank, N.A., a full-service community bank with three geographic divisions, and through two financial services companies. NBT Bank, N.A. has 161 locations, including ank offices in upstate New York, northwestern Vermont and western Massachusetts, 35 Pennstar Bank offices in northeastern Pennsylvania, and 5 Hampshire First Bank offices in southern New Hampshire. EPIC Advisors, Inc., based in Rochester, N.Y., is a full-service 401(k) plan recordkeeping firm. Mang Insurance Agency, LLC, based in Norwich, N.Y., is a full-service insurance agency. More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.hampshirefirst.com, www.epic1st.com and www.manginsurance.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; (7) adverse changes may occur in the securities markets or with respect to inflation; (8) operating costs, customer losses and business disruption following the recently completed acquisition of alliance, including adverse effects of relationships with employees, may be greater than expected; and (9) the risk that the anticipated benefits, costs savings and any other savings from the merger may not be fully realized or may take longer than expected to realize.Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not update forward-looking statements to reflect subsequent circumstances or events. Page5 of 11 Non-GAAP Measures This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures adjust GAAP measures to exclude the effects of sales of securities and certain non-recurring and merger-related expenses.Where non-GAAP disclosures are used in this press release, the comparable GAAP measure, as well as a reconciliation to the comparable GAAP measure, is provided in the accompanying tables.Management believes that these non-GAAP measures provided useful information that is important to an understanding of the operating results of NBT’s core business (due to the non-recurring nature of the excluded items).Non-GAAP measures should not be considered a substitute for financial measures determined in accordance with GAAP and investors should consider the Company’s performance and financial condition as reported under GAAP and all other relevant information when assessing the performance or financial condition of the Company. Page6 of 11 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands, except per share data) Reconciliation of Non-GAAP Financial Measures: Three Months Ended March 31, Reported net income (GAAP) $ $ Adj: Gain on sale of securities, net ) ) Adj: Prepayment penalty fee - ) Plus: Merger related expenses Total Adjustments ) Income tax effect on adjustments ) Core net income $ $ Selected Financial Ratios: Net Percent Three Months Ended March 31, Change Change Core Diluted Earnings Per Share $ $ - - % Diluted Earnings Per Share $ $ $ ) -49 % Weighted Average Diluted Common Shares Outstanding 10 % Core Return on Average Assets (1) % % -4 bps -4 % Return on Average Assets (1) % % -49 bps -51 % Core Return on Average Equity (1) % % -75 bps -8 % Return on Average Equity (1) % % -529 bps -52 % Core Return on Average Tangible Common Equity (1)(3) % % -43 bps -3 % Return on Average Tangible Common Equity (1)(3) % % -702 bps -48 % Net Interest Margin (2) % % -22 bps -6 % Asset Quality March 31, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Allowance for Loan Losses $ $ Allowance for Loan Losses to Total Originated Loans (4) % % Allowance for Loan Losses to Total Loans % % Total Nonperforming Loans to Total Loans % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans % % Allowance for Loan Losses to Total Nonperforming Loans % % Net Charge-Offs to Average Loans % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share (5) $ $ Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ $ September 30 $ $ December 31 $ $ (1)Annualized (2)Calculated on a FTE basis (3)Excludes amortization of intangible assets (net of tax) from net income and average tangible common equity is calculated as follows: Average stockholders' equity $ $ Less: average goodwill and other intangibles Average tangible common equity $ $ (4)Excludes acquired loans with no related allowance recorded (5)Stockholders' equity less goodwill and intangible assets divided by common shares outstanding Page7 of 11 NBT Bancorp Inc. and Subsidiaries March 31, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $63,360and $61,535 at March 31, 2013 and December 31, 2012, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans Less allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page8 of 11 Three Months Ended NBT Bancorp Inc. and Subsidiaries March 31, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans $ $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 42 41 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Insurance and other financial services revenue Service charges on deposit accounts ATM and debit card fees Retirement plan administration fees Trust Bank owned life insurance income Net securities gains Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Data processing and communications Professional fees and outside services Equipment Office supplies and postage FDIC expenses Advertising Amortization of intangible assets Loan collection and other real estate owned Merger related Other operating Total noninterest expense Income before income taxes Income taxes Net income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Page9 of 11 NBT Bancorp Inc. and Subsidiaries 1Q 4Q 3Q 2Q 1Q Quarterly Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 42 39 60 48 41 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Insurance and other financial services revenue Service charges on deposit accounts ATM and debit card fees Retirement plan administration fees Trust Bank owned life insurance income Net securities gains 21 26 97 Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Data processing and communications Professional fees and outside services Equipment Office supplies and postage FDIC expenses Advertising Amortization of intangible assets Loan collection and other real estate owned Merger Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings per share: Basic $ Diluted $ Page10 of 11 Three Months ended March 31, Average Yield/ Average Yield/ (dollars in thousands) Balance Interest Rates Balance Interest Rates ASSETS Short-term interest bearing accounts $ $
